       Case 4:19-cr-06063-SMJ         ECF No. 98      filed 05/27/20   PageID.539 Page 1 of 3



1

2    NICHOLAS MARCHI
     Carney & Marchi, P.S.
3    7502 West Deschutes Place
     Kennewick WA 99336
4    (509) 545-1055
     Attorneys for Defendant
5    NICHOLAS CARTER
6

7

8                             UNITED STATES DISTRICT COURT
                     IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
9

10   UNITED STATES OF AMERICA,                       Case No. 2:19-cr-0183-SMJ-1
                                                             2:20-cr-00005-SMJ-2
11                  Plaintiff,                               4:19-cr-06063-SMJ-2
12          vs.                                      DEFENDANT CARTER’S NOTICE
                                                     OF OBJECTION TO ORDER
13   NICHOLAS SEAN CARTER,
14                  Defendant
15

16          COMES now the Defendant, by and through his attorneys, and pursuant to the Court
17
     Order dated May, 27, 2020, the Defendant has communicated to counsel that he objects to a
18
     video hearing regarding the Suppression Hearings scheduled for June 3, 2020. The Defendant
19
     would request that the hearings be rescheduled to a date when in-person testimony can be
20
     scheduled in the future. Counsel has contacted the government’s counsel and she agrees with a
21
     rescheduling of the hearing to allow for in person testimony. Co-Defendant’s counsel has been
22
     contacted had has indicated that he may object to the Order.
23

24
            //

25          //


     DEFENDANT CARTER’S NOTICE OF OBJECTION                                              1
       Case 4:19-cr-06063-SMJ    ECF No. 98    filed 05/27/20   PageID.540 Page 2 of 3



1                DATED this 27th Day of May 2020.
2
                                           Respectfully Submitted,
3
                                           s/ Nicholas Marchi
4                                          Nicholas Marchi
                                           Attorneys for Defendant
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     DEFENDANT CARTER’S NOTICE OF OBJECTION                                      2
       Case 4:19-cr-06063-SMJ        ECF No. 98     filed 05/27/20    PageID.541 Page 3 of 3



1

2                                    CERTIFICATE OF SERVICE
3           I certify that a copy of the Notice of Objection e was e-mailed via ECF on 5/27/2020, to
     S. Van Marter, Assistant United States Attorney, 402 E. Yakima, Suite 210, Yakima, WA 98901
4    and the A. Pechtel, attorney for Ms. Pesina.
5

6
            s/Nicholas Marchi
            CARNEY & MARCHI, P.S.
7           Attorneys for Defendant

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     DEFENDANT CARTER’S NOTICE OF OBJECTION                                                3
